Case 8:19-cr-00456-CEH-CPT Document 1 Filed 10/02/19 Page 1 of 4 PagelD 1

yd
UNITED STATES DISTRICT COURT 971500 -2 tr 19
MIDDLE DISTRICTOFFLORIDA ..
TAMPA DIVISION (One Sov GU aT
ce ae
UNITED STATES OF AMERICA
ZT- \
v. CASE NO,B'\F-c¢-45Io"! BoP

18 U.S.C. § 922(g)(1)
STEVEN COLVIN, JR.

INDICTMENT
The Grand Jury charges:

COUNT ONE

On or about December 14, 2016, in the Middle District of Florida, the
defendant,

STEVEN COLVIN, JR.,

knowing that he had been previously convicted in any court of a crime
punishable by imprisonment for a term exceeding one year, including:

1. Possession of a Short Barreled Shotgun, on or about April 24, 2015;
and

2. Possession of Hydrocodone, on or about April 24, 2015;
did knowingly possess, in and affecting interstate commerce, firearms, that is, a
Ruger, model SR1911, .45 caliber pistol; and a Colt, model Trooper, .357
caliber revolver.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
Case 8:19-cr-00456-CEH-CPT Document 1 Filed 10/02/19 Page 2 of 4 PagelD 2

FORFEITURE

1. The allegations contained in Count One are hereby realleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

2. Upon conviction of the violation of 18 U.S.C. § 922(g)(1) as
charged in Count One, the defendant, STEVEN COLVIN, JR.., shall forfeit to
the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), all
firearms and ammunition involved in or used in the violation.

3. The property to be forfeited includes, but is not limited to, a
Ruger, model SR1911, .45 caliber pistol; a Colt, model Trooper, .357 caliber
revolver; .45 caliber Tax-XPD hollow point ammunition; and .45 caliber
Federal ammunition.

4, If any of the property described above, as a result of any act or

omission of either defendant:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third

party;
Cc. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
Case 8:19-cr-00456-CEH-CPT Document 1 Filed 10/02/19 Page 3 of 4 PagelD 3

e. has been commingled with other property that cannot be
divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute
property under the provisions of 21 U.S.C. § 853(p), as incorporated by 28

U.S.C. § 2461 (6).

 

MARIA CHAPA LOPEZ
Unit¢d/ftates Attorney

By:

 

Aspistant United States Attorney

ay: (Bgl vara

Christopher F. Murray
Assistant United States Attorney
Chief, Violent Crimes and Narcotics Section

‘he M.Gordon “<
FORM OBD-34
September 19

Case 8:19-cr-00456-CEH-CPT Document 1 Filed 10/02/19 Page 4 of 4 PagelD 4
No.

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

— — — ——
— — — —

THE UNITED STATES OF AMERICA
vs.

STEVEN COLVIN, JR

INDICTMENT

Violations: 18 U.S.C. § 922(g)(1)

 

™~N

   

 

 

Foreperson
Filed in open court this 2"¢ day

of October, 2019.

 

Clerk

Bail $

 

GPO 863 525
